Citation Nr: 1103660	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  06-06 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for lumbar disc disease with 
radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to March 1981.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for a low back 
disability.  

In November 2007, the Veteran appeared and testified at a Travel 
Board hearing at the St. Petersburg RO.  The transcript is of 
record.  

In April 2009 and January 2010, the Board remanded the Veteran's 
claim for further development-including a VA examination.  

The Veteran initially claimed service connection for a general 
back disability and it has since been separated into two 
different service connection back claims.  In August 2009, the 
Veteran was awarded service connection for a lumbosacral strain, 
but was denied service connection for his lumbar disc disease 
with radiculopathy.  This issue remains on appeal.  

The issues of an increased rating for lumbosacral strain 
and for additional compensation for dependents have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has been service connected for lumbosacral 
strain.  

2.  The Veteran sustained a low back injury in a motor vehicle 
accident (MVA) in May 2005 causing lumbar disc disease with 
radiculopathy.  
3.  Service-connected lumbosacral strain did not cause or 
aggravate lumbar disc disease with radiculopathy.  


CONCLUSION OF LAW

Lumbar disc disease with radiculopathy was neither incurred in 
nor aggravated by service nor may it be presumed to have been 
incurred therein or related to a service connected disease or 
injury.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 2) 
existence of a disability; 3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to the initial adjudication of 
his claim.  A September 2004 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  A March 2006 letter informed the Veteran of 
disability rating and effective date criteria.  The Veteran has 
had ample opportunity to respond/supplement the record and he has 
not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for VA examinations in April 2007, June 2009 and March 
2010.  These examinations, taken together, are found to be 
adequate for rating purposes.  In this regard, it is noted that 
the examiners reviewed the Veteran's medical history and 
complaints, made clinical observations, and rendered opinions 
regarding whether the disability for which service connection was 
claimed was related to service or to the Veteran's service-
connected lumbosacral strain.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (finding that VA must provide an examination that 
is adequate for rating purposes).  The Veteran has not identified 
any evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.

Service Connection for Lumbar 
Disc Disease With Radiculopathy

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases (including degenerative disc disease 
with radiculopathy) may be presumptively service connected if 
manifested to a compensable degree in a specified period of time 
postservice (one year in this case).  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1990).   The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a 
veteran's non-service-connected condition is proximately due to 
or the result of a service-connected condition, such veteran 
shall be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing prior to 
the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will 
summarize the relevant evidence where appropriate and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Veteran is seeking service connection for lumbar disc disease 
with radiculopathy, a back disability in addition to lumbosacral 
strain for which service connection has already been established.  
After review of the record, the Board finds insufficient evidence 
for a grant of this benefit.  In this regard, it is found that 
the preponderance of the evidence does not support the claim for 
service connection for this disability on either a direct, 
presumptive or secondary basis.  

Review of the Veteran's STRs shows that the Veteran was treated 
for complaints of low back pain in 1979 and for several months 
thereafter.  On examination for separation from service, the 
Veteran did not report a medical history of recurrent back pain 
and clinical evaluation of the spine was normal.  

Post-service treatment records include reports of treatment at a 
private chiropractic clinic showing that the Veteran had 
complaints of low back pain beginning in 2002.  In May 2005, he 
was treated at that facility for low back pain following an MVA 
that month.  Additional treatment records show lumbar disc 
disease, with radiculopathy.  On April 2007 VA examination, the 
diagnosis was degenerative arthritis.  The examiner rendered an 
opinion that this was not caused by or a result of the 1979 
lumbosacral strain.  

At his hearing before the undersigned in November 2007, the 
Veteran testified that he had had complaints of low back pain 
since service and that he had been told by his private physician 
that his disability had stemmed from "an older injury."  

An examination was conducted by VA in June 2009.  At that time, 
it was reported that the Veteran had initially injured his back 
in service while picking up a military back pack.  In addition to 
his injury, it was also reported that he had sustained a back 
injury in an MVA in May 2005.  After examination, the diagnosis 
was residuals of lumbar strain.  The examiner stated that this 
was at least as likely as not the result of the initial injury to 
the lumbar spine while on active duty in 1979.  He went on to 
state, however, that the Veteran had an exacerbation of the 
baseline symptoms of lumbar sprain in the 2005 MVA with new 
radicular pain in the extremities, numbness and weakness in the 
legs.  Since these radicular symptoms started in 2005 they were 
an aggravation of the pre-existing condition and had the Veteran 
not had the 2005 MVA he would have had baseline low back pain 
from the original injury that occurred while on active duty, but 
not had radiculopathy or numbness in the legs.  

Pursuant to remand by the Board, an examination was conducted by 
VA in March 2010 by the physician who co-signed the June 2009 VA 
compensation examination.  It was noted that the Veteran's 
medical history had not changed since the June 2009 examination.  
The examiner was requested to render an opinion as to whether it 
is at least as likely as not that the Veteran's currently 
diagnosed lumbar disc disease with radiculopathy had its onset in 
service or was caused or worsened by his service-connected lumbar 
strain residuals.  The examiner responded that it was less likely 
as not caused by, or was a result of, the in-service injury.  The 
rationale for the opinion included facts that the STRs showed his 
initial back pain in January 1979 was due to lumbosacral strain, 
follow up treatment records showed no radiation of pain and no 
back complaints were noted on examination for separation from 
service; chiropractic treatment records from 2000 to 2007 
primarily show complaints of neck and thoracic pain until April 
2002 when low back pain was noted; the lower back pain was 
exacerbated by an injury while playing softball in June 2003; and 
he had the MVA in 2005 after which he complained of low back pain 
that radiated into the right buttocks to the posterior knee, with 
an MRI of the lumbar spine showing disc protrusion at that time.  
The examiner went on to point out that the back injury during 
service did not lead to disc protrusion based on the clinical 
manifestations of the back noted during service and the medical 
records being silent for low back pain until 2002.  IT was 
unlikely that the strain developed into a disc protrusion absent 
a high impact injury.  It was most likely that the MVA caused the 
lumbar disc disease and that the lumbar disc disease was not 
aggravated by the lumbar strain during active service due to the 
fact that the strain had resolved in 1980 based on the absence of 
clinical records of back pain in service after March 1979.  

Private treatment records dated in 2010, including 
electromyographic and nerve conduction velocity studies, show 
continued evidence of lumbar spine radiculopathy, without 
relating it to service or to a service connected disability.  

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).

After review of the entire evidence of record, the Board finds 
that the weight of is against the establishment of service 
connection for degenerative disc disease with radiculopathy, 
either directly, by presumption or as secondary to service-
connected lumbar strain.  There are no manifestations of disc 
disease in service and no opinions of record that support a 
finding that the disc disease had its onset during service or was 
caused by the injury that occurred in 1979, while the Veteran was 
on active duty.  The record contains no manifestations of disc 
disease during the first post-service year, so service connection 
may not be established on a presumptive basis.  Although the June 
2009 VA examination appears to indicate that the Veteran's disc 
disease may have been aggravated by his service-connected lumbar 
strain, the opinion rendered in March 2010, made by the examiner 
who co-signed the June 2009 examination report, clearly ruled out 
aggravation.  That opinion definitively states that the disc 
disease was not manifested during service or until after the 2005 
intercurrent injury in the MVA.  Under these circumstances, the 
Board finds no basis to establish service connection for 
degenerative disc disease of the lumbar spine with radiculopathy 
and the claim must be denied.  


ORDER

Service connection for lumbar disc disease with radiculopathy is 
denied.  


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


